Mr. JUSTICE DIERINGER delivered the opinion of the court: This is an appeal from the circuit court of Cook County. The defendant, Roegelio Gallegos, was convicted of the offense of public indecency in violation of section 11 — 9(a) (3) of the Criminal Code of 1961 (Ill. Rev. Stat. 1975, ch. 38, par. 11 — 9(a)(3)) after a bench trial. The defendant was sentenced to serve 90 days in the House of Correction. The facts of the case are two witnesses saw the defendant masturbating while he was sitting in a parked car. One of the witnesses went to her home, called the police, and subsequently gave the investigating officers the license number of the automobile. The vehicle belonged to the defendant. The defendant admitted exposing himself to the two women.  The appointed counsel for the defendant, the State Appellate Defender, has filed a petition for leave to withdraw as counsel for appellant, having concluded after reviewing the record and all legal authorities that the appeal is frivolous and without merit. Counsel has submitted a brief, pointing out the only arguments which he felt could possibly support any appeal are insufficient, and this brief suffices under Anders v. California (1967), 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396. This court directed that a copy of the brief and notice be mailed to the appellant, and the same was done on November 30, 1977, giving the appellant until January 29, 1978, to file any points he might choose in support of his appeal. Said letter was returned with no forwarding address, and inasmuch as the appellant does not see fit to keep the court advised as to his whereabouts, we are proceeding as though he had received notice. This court has examined the record and the brief submitted by counsel, and has concluded there are no arguably meritorious grounds for appeal. Therefore, the motion of the State Appellate Defender is allowed and the judgment appealed from is affirmed. Affirmed. JOHNSON, P. J., and ROMITI, J., concur.